Citation Nr: 0907324	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-24 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to pension payment eligibility.

3.  Entitlement to special monthly pension  (SMP) on account 
of being in need of aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Veteran represented by:	John F. Cameron - Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1986 to 
April 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2003 and June 2004 rating decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The most recent supplemental statement of the case was issued 
in May 2007.  Since then, the Veteran submitted additional VA 
treatment records governing medical treatment from 2005 to 
2008.  The Veteran was sent a letter in December 2008 asking 
whether he wished to have the RO consider this evidence in 
the first instance, as was his right; and he was advised that 
failure to waive RO review would result in his case being 
remanded to the RO.  The Veteran did not respond to the 
Board's letter.  As such, the Board has no discretion and 
must remand his claim for RO consideration of the new 
evidence.

Accordingly the Board REMANDS this claim for the following 
action:

Review the Veteran's VA treatment records 
in the context of his claims; and conduct 
any additional development that is 
considered necessary.  Then re-adjudicate 
the claims and if the benefits sought are 
not granted, the Veteran, and his 
representative, should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




